Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

          Acknowledgement is made of the receipt of Preliminary Amendment filed 7 April 2022.

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US Pub. 2018/0001650) in view of Kuwabara et al. (US Pat. 6,969,161).

               Miyashita et al. disclose in Figures 1-2, 5-7 and 11 a liquid supplying mechanism comprising:

              Regarding a part of claim 1, an ink tank (10) configured to be disposed in the inkjet recording apparatus (100) and to store ink to be supplied to the ink jet recording head (104) (Figure1); and 
an ink storage bottle (20) configured to store ink to be replenished to the ink tank (10), wherein the ink tank (10) has (i) an ink storage chamber having an inclined surface (unmarked inclined surface that contains a number 11A) between an upper surface and a first side surface of the ink storage chamber, and has (ii) an ink injection portion (14) to inject ink into the ink storage chamber (10), wherein the ink injection portion (14) has a cylindrical shape and is provided on the inclined surface such that a central axis of the ink injection portion (14) is substantially perpendicular to the inclined surface, wherein the ink storage bottle (20) has (i) a cylindrical bottle body (20) to store the ink, and (ii) an ink ejection portion (14) to eject the ink stored in the cylindrical bottle body (20), wherein the ink ejection portion (14) is provided at one end of the cylindrical bottle body (20) and has an outer peripheral surface configured to engage with an inner peripheral surface of the ink injection portion (12) of the ink tank (10), and wherein, in a case that the ink ejection portion (14) of the ink storage bottle (20) engage with the ink injection portion(12)  of the ink tank (10) (Figure 7).
           Regarding claim 3, wherein the ink storage chamber (12) has a substantially rectangular parallelepiped shape (Figure 17).
          Regarding claim 4, wherein the ink storage bottle (20) is self-standably secured to the ink tank (10) when the ink ejection portion (14) of the ink storage bottle (20) and the ink injection portion (12) of the ink tank (10) are engaged with each other (Figure 7).
          Regarding claim 7, wherein a cap (13) is removably provided on the ink injection portion (12) of the ink tank (10) to seal the ink storage chamber (10) and is configured so that the ink injection portion (12) can accept the injection of ink after the cap is moved (Figure 7).
          Regarding claim 8, wherein the cap (13) is provided with a seal portion to seal the ink injection portion (12) and has a protrusion portion protruding in a direction opposite to a side where the seal portion is provided (Figure 7).
           Regarding claim 9, wherein the ink storage bottle (20) has a portion to specify an upper position of the ink storage bottle (20) in the direction of gravity when the ink storage bottle (20) is attached to the ink tank (10) (Figure 7).
           Regarding claim 10, wherein the portion (231) to specify the upper position of the ink storage bottle (20) is provided on the outer peripheral surface of the ink storage bottle (20) (Figure 6A).
           Regarding claim 11, wherein the inkjet recording apparatus (100) is configured to eject a plurality of types of ink from the inkjet recording head (104), and the ink tank (10) is a plurality of ink tanks corresponding to each of the plurality of types of ink (Figures 1 and 11).
            Regarding claim 12, wherein at least one (one left tank 10) of the plurality of ink tanks (10) has a width in a direction in which the plurality of ink tanks are arranged that is longer than the widths (one right tank 10) of the remaining plurality of ink tanks (Figure 11).
            Regarding claim 13, wherein the at least one ink tank (at least one left tank 10) having the longer width is placed at an end in the direction in which the plurality of ink tanks (10) are arranged (Figure 11).
            Regarding claim 14, The ink replenishing system according to claim 11, wherein the plurality of types of ink includes cyan ink, magenta ink, yellow ink, and black ink (Figure 11, paragraph 0025).
            Regarding claim 16, wherein the ink storage chamber of the ink tank (10) has a supply port (not shown)  configured to connect with a supply tube to supply (102) the ink stored in the ink tank (10) to the ink jet recording head (104) , and wherein the supply port is provided on a second side surface of the ink storage chamber opposite to the first side surface of the ink storage chamber (Figures 1-2).

            However, Miyashita et al. do not disclose a first fluid channel and a second fluid channel those are provided so as to communicate between the ink tank and the ink storage bottle, and thereby a gas-liquid exchange is performed between the ink tank and the ink storage bottle  through the first fluid channel and the second fluid channel; wherein, in a case where the gas-liquid exchange is performed, the ink in the ink storage bottle is injected into the ink tank through the first fluid channel and cooperates with air in the ink tank to fed the air into the ink storage bottle through the second fluid channel; wherein the first fluid channel is lower in the direction of gravity than the second fluid channel; wherein the ink storage chamber of the ink tank has an air communicating port that is on the upper surface of the ink storage chamber and is configured to communicate air between outside the ink storage chamber and inside the ink storage chamber.   

            Kuwabara et al.  disclose in Figures 16-19B an ink jet printing apparatus comprising:
 
            Regarding a part of claim 1, a first fluid channel (12) and a second fluid channel (13) are provided so as to communicate between the ink tank (125) and the ink storage bottle (51), and thereby a gas-liquid exchange is performed between the ink tank (125) and the ink storage bottle (51) through the first fluid channel (12) and the second fluid channel (13) (Figure 16).
            Regarding claim 5, wherein, in a case where the gas-liquid exchange is performed, the ink in the ink storage bottle (51) is injected into the ink tank (125) through the first fluid channel (12) and cooperates with air in the ink tank (125) to fed the air into the ink storage bottle (51) through the second fluid channel (13) (Figure 7B).
           Regarding claim 6, wherein the first fluid channel (12) is lower in the direction of gravity than the second fluid channel (13) (Figure 7).
            Regarding claim 15, wherein the ink storage chamber of the ink tank (125) has an air communicating port (13) that is on the upper surface of the ink storage chamber and is configured to communicate air between outside the ink storage chamber and inside the ink storage chamber (Figure 3D).   

            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kuwabara et al.  et al. in the Miyashita et al.’s liquid supplying mechanism for the purpose of stably supplying ink from an ink tank to an ink jet head of an inkjet printer.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US Pub. 2018/0001650) in view of Wakayama et al. (US Pat. 2002/0054193).

           Miyashita et al. disclose the basic features of the claimed invention as stated above but do not disclose the ink tank includes a semitransparent container.  

             Regarding claim 2, Wakayama et al. disclose in Figure 1 an ink container comprising the ink tank (10) includes a semitransparent container (paragraph 0008).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wakayama et al. in the Miyashita et al.’s liquid supplying mechanism for the purpose of checking the remainder of ink in an ink cartridge. 

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 3,941,171; US Pub. 2018/0272723) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.
             Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853